UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 22, 2014 Magnolia Solar Corporation (Exact Name of Registrant as Specified in Charter) Nevada 333-151633 39-2075693 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 54 Cummings Park Suite 316 Woburn, MA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (781) 497-2900 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Forward-Looking Statements This Current Report on Form 8-K and other written and oral statements made from time to time by us may contain so-called “forward-looking statements,” all of which are subject to risks and uncertainties. Forward-looking statements can be identified by the use of words such as “expects,” “plans,” “will,” “forecasts,” “projects,” “intends,” “estimates,” and other words of similar meaning. One can identify them by the fact that they do not relate strictly to historical or current facts. These statements are likely to address our growth strategy, financial results and product and development programs. One must carefully consider any such statement and should understand that many factors could cause actual results to differ from our forward-looking statements. These factors may include inaccurate assumptions and a broad variety of other risks and uncertainties, including some that are known and some that are not. No forward-looking statement can be guaranteed and actual future results may vary materially. Item 7.01Regulation FD Disclosure See Item 8.01 below. Item 8.01. Other Information. On July 22, 2014, Magnolia Solar Corporation (the “Company”) issued a press release announcing that that it is pioneering the application of nanotechnology for both flexible CIGS and III-V solar cells in order to boost performance and lower costs. Magnolia Solar has developed nanostructured optical coatings that can minimize reflection losses and enhance light trapping when applied to the surface of either CIGS or III-V solar cells. Magnolia Solar is also developing the technology to apply novel nanostructured designs to the absorber layer of high-performance III-V and CIGS solar cells in order to reduce recombination losses and increase the capture of low-energy photons. The press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statement and Exhibits. (d)Exhibits Exhibit No. Description Press Release dated July 22, 2014 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MAGNOLIA SOLAR CORPORATION Date: July 22, 2014 By: /s/ Dr. Ashok K. Sood Name: Dr. Ashok K. Sood Title: President and CEO 3
